Citation Nr: 0906917	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1965 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Boston, Massachusetts Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

A July 2004 VA examiner provided the Veteran with a diagnosis 
of PTSD in remission.  The examiner opined that the PTSD 
resulted from events that occurred during the Veteran's 
service in Vietnam, as related to the examiner and to the 
Veteran's VA counseling therapist.  However, the examiner 
further indicated that while it was possible that the Veteran 
was experiencing active symptoms of PTSD, such was uncertain 
because of the guarded nature of the Veteran's presentation 
on examination.  Moreover, the evidence does not show the 
Veteran had engaged in combat with the enemy; the diagnosis 
is based on unverified stressors.

From June 1966 to June 1967 the Veteran served in Vietnam as 
operations officer aboard the U.S.S. Monmouth County, which 
provided logistic support to U.S. forces in the Republic of 
Vietnam, and Republic of Korea forces in the areas of the 
Demilitarized Zone, the Mekong Delta, and along coastlines 
and inland rivers.  

The U. S. Army and Joint Services Records Research Center 
(JSRRC) has advised they can only research stressful events 
if there are several items of specific information, including 
the Veteran's claim number and/or Social Security number, a 
two-month specific date range for when the stressful event 
occurred, the Veteran's unit of assignment during the 
stressful event, and the geographic location where the 
stressful event occurred.  In a February 2005 response the 
JSRRC indicated that deck logs during the Veteran's period of 
service were located at the National Archives and Records 
Administration (NARA) and that requests regarding deck logs 
should be directed to that entity.

The Veteran has reported several alleged stressor events in 
service.  He asserts that in July 1966 Qui Nhon, the base 
camp where the Monmouth County was delivering supplies, came 
under small arms fire, and a shipmate was wounded and had to 
be medivaced out.  The RO sought verification of this event 
through the JSRRC, but the response indicated that there was 
no mention of such incident in the ship's history.  The RO 
also requested a search of the deck logs for the Monmouth 
County located with NARA; however, they searched deck logs 
for April and May 1967, which contained no mention of enemy 
action.  The Veteran has indicated that he has difficulty 
remembering exact dates, and has provided several dates in 
response to various general requests regarding his different 
stressors.  From the record, it appears that he provided the 
months of April and May 1967 as identifying information with 
respect to a different stressor, resulting in inadvertent 
confusion by the RO as to the alleged July 1966 stressor.  To 
resolve the confusion (and afford the Veteran the benefit of 
the doubt), the July 1966 deck logs should be searched for 
any information regarding this incident.  

Another stressor event identified by the Veteran occurred on 
the Mekong River when the Monmouth County was hit by a 
floating mine, critically wounding two of the crew and 
causing the ship to take on water during the day or more it 
took to reach dry-dock for repairs.  As originally reported 
by the Veteran, this event occurred in November 1965.  The RO 
diligently arranged for a search for deck logs for November 
1965, which revealed that the ship spent the entire month 
moored at Patuxent River Naval Station in Virginia.  The RO 
made further attempt to verify dates related to this and 
other alleged stressors, as noted above, but this appears to 
have resulted in increased confusion.  Since the Veteran has 
expressed he has difficulty remembering dates, but states 
that his service in Vietnam was from June 1966 to June 1967, 
a search of deck logs for the month of November 1966 should 
be made.  

Finally, the Veteran particularly noted the stressor of a 
Viet Cong swimmer picked up in the Saigon River being shot in 
the head, in close proximity to the Veteran, by a 14 year old 
local boy who was living aboard the ship and assisting the 
crew with navigation and interpretation.  Although civilian 
deaths are generally not capable of corroboration by military 
records, the Veteran's description of the incident suggests 
it was the type of event that might be recorded in deck logs.  
The Veteran has not, as yet, been asked to provide any 
additional information regarding the shooting incident, 
including an approximate date.  The RO should solicit this 
information from the Veteran and, if he provides a suitable 
date range, seek corroboration of the incident from the JSRRC 
and/or the NARA.

While the Veteran has been asked to provide details for his 
stressors generally, he has not been specifically asked to 
identify the names of any shipmates injured in any of the 
incidents noted above.  As casualties may be capable of 
corroboration with more specific information, he should be 
sent a letter asking him to provide more details about 
individuals he alleges were injured in the stressor events 
noted.  If he provides more (sufficient) information, 
verification by JSRRC should be sought.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
asking him to provide more details, if 
possible, regarding the names of injured 
shipmates and a two-month date range for 
the mine strike and also the shooting 
incident mentioned in the report of VA 
examination and the geographic location of 
its occurrence.

2.	The RO should request from NARA a 
search of deck logs for the incidents that 
are claimed to have occurred in July 1966 
and November 1966.  If the Veteran 
identifies an appropriate range for any 
other alleged stressor, a search of deck 
logs for corroboration of such stressor 
should also be sought.
The RO should forward any other adequately 
identified pertinent stressor information 
of record (including a listing of the 
alleged stressors, such as the shooting 
incident mentioned in the report of VA 
examination if more specifically 
identified) to the JSRRC and request that 
JSRRC attempt to verify the claimed 
stressors.  

3.	Thereafter, if (and only if) an alleged 
stressor is verified, the RO should 
arrange for a psychiatric evaluation of 
the Veteran to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination of the 
Veteran, review of pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
identify the Veteran's current psychiatric 
disorder.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  The examiner should explain 
the rationale for all opinions expressed 
and conclusions reached.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

